      Case 1:20-cv-02030-PGG-BCM Document 41 Filed 02/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         2/26/21
MIGUEL DEJESUS,
              Plaintiff,                          1:20-CV-2030 (PGG) (BCM)
       -against-                                  ORDER
2078 ARTHUR LLC, et al.
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The telephonic status conference previously scheduled for March 18, 2021, at 10:00 a.m.

will instead begin at 11:00 a.m. that same day, March 18, 2021. At that time, the parties shall

dial (888) 557-8511 and enter the access code 7746387.

Dated: New York, New York
       February 26, 2021                   SO ORDERED.



                                           _____________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge
